DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Newly submitted claim 26 (as amended) is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previously drafted claims were directed to a tire in which a layer is disposed only on a tire inner surface.  Independent claim 26, on the other hand, is directed to a tire in which a chafer (claimed layer) is exposed on an inner tire surface, extends around a radially inner surface of a bead core, to a position laterally outward of said bead core.  This arrangement is in direct contrast the previous tire construction in that a layer or chafer is not disposed “only” on a tire inner surface.  More particularly, claim 26 is directed to a mutually exclusive species that is distinct from the previously claimed tire construction.          
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 2003/0173011, newly cited) and further in view of Takahashi (JP 10030113, of record), Kim (KR 100837865, of record), and Hofacker (US 3,977,992, of record).    
As best depicted in Figure 1, Tsuda is directed to a tire construction comprising a tread portion 1, a pair of sidewalls 2, a pair of bead portions 3, an innerliner (no reference character), and a solid rubber layer 8 adhered to an inner side of said innerliner (Paragraph 36).  In such an instance, however, Tsuda is silent with respect to the inclusion of a chemical having extermination characteristics or repellant characteristics with respect to insect pests.
It is well known, however, that tire constructions are commonly stacked in junkyards after being used and more recently, tire constructions are commonly stacked when used in recycling operations, such as those designed to manufacture steel, as shown for example by Takahashi (Abstract and Figure 2).  More particularly, Takahashi recognizes that water accumulates when tires are stacked upon one another, leading to odor issues and mosquito issues.  One of the known techniques in the tire industry to combat mosquito issues is the inclusion of an insecticide (e.g. pyrethroid-based insecticides) in layers that are exposed to the environment, as shown for example by Kim (Abstract).  Given that the entirety of rubber layer 8 in Tsuda is in fact exposed to the environment and water accumulates as depicted in Figure 3 of Takahashi, it reasons that one having ordinary skill in the art at the time of the invention would have found it obvious to include an insecticide in layer 8 of Tsuda to eliminate the presence of mosquitos (corresponds with claimed anti-insect layer).  Additionally, pyrethroid-based insecticides are analogous to those described by Applicant and would be expected to similarly be volatile.  
Lastly, regarding claim 25, one of ordinary skill in the art at the time of the invention would have found it obvious to include an insecticide in an innermost layer of Tsuda to prevent mosquito breeding when disposing or recycling used tires.  In such an instance, it is evident that the desire to prevent mosquito breeding corresponds with a specific time, that being during disposal or recycling.  It is well known across any number of industries to provide ingredients within a capsule to prevent premature release of an ingredient (release of an ingredient when its function is not desired).  Again, the insecticides taught by Takahashi have a desired function upon disposal or recycling.  One of ordinary skill in the art at the time of the invention would have found it obvious to encapsulate the insecticide taught by Takahashi to ensure release of the insecticide during disposal or recycling.  Hofacker provides one example in which chemicals such as pesticides and herbicides are encapsulated in a water soluble capsule to provide a desired time release of said chemicals (Column 1, Lines 45+).  Again, when modifying the tire of Tsuda with Takahashi and Kim, the desired function of insecticides would be relevant upon disposal or recycling and thus the inclusion of a capsule remains consistent with the desired function of said insecticides (Takahashi specifically depicts the time at which water pools within the tire cavity and this corresponds to the time at which the insecticide would be useful).
 Response to Arguments
Applicant’s arguments with respect to claim(s) 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onoda (JP 2005-67315), Tsuji (JP 2007-290407), and Watanabe (JP 2014-19288) are directed to tire constructions including a rubber layer arranged inside an innerliner and radially outward of respective bead portions (bead cores).  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 5, 2022